COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


TERRENCE ANTONIO HOLT
                                                                MEMORANDUM OPINION*
v.     Record No. 0513-04-4                                         PER CURIAM
                                                                    JULY 13, 2004
FAIRFAX COUNTY SHERIFF’S DEPARTMENT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Terrence Antonio Holt, on briefs), pro se.

                 (David P. Bobzien, County Attorney; Peter D. Andreoli, Jr., Deputy
                 County Attorney, on brief), for appellee.


       Terrence Antonio Holt (claimant) appeals a decision of the Workers’ Compensation

Commission denying his claim for medical benefits and temporary total and partial disability

benefits related to his hip replacement surgery, and finding that he failed to prove that his

avascular necrosis was causally related to his compensable August 5, 1996 left knee injury. We

have reviewed the record and the commission’s opinion and find no reversible error.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Holt v.

Fairfax County Sheriff’s Office, VWC File No. 182-05-98 (Feb. 12, 2004). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                           Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.